*800The third-party defendant met its burden of proving, by competent admissible evidence (see Gaddy v Eyler, 79 NY2d 955; Fitzpatrick v Chase Manhattan Bank, 285 AD2d 487), that the injured plaintiff did not sustain a “grave injury” within the meaning of Workers’ Compensation Law § 11 (see Dunn v Smithtown Bancorp, 286 AD2d 701; Fitzpatrick v Chase Manhattan Bank, supra; Curran v Auto Lab Serv. Ctr., 280 AD2d 636). In opposition to the motion, the existence of a triable issue of fact was demonstrated. Accordingly, the Supreme Court properly denied that branch of the third-party defendant’s motion which was for summary judgment dismissing the third-party complaint based on this issue. Ritter, J.P., Krausman, McGinity and Luciano, JJ., concur.